Case 17-09556   Doc 32   Filed 12/02/20 Entered 12/02/20 11:44:53   Desc Main
                           Document     Page 1 of 5
Case 17-09556   Doc 32   Filed 12/02/20 Entered 12/02/20 11:44:53   Desc Main
                           Document     Page 2 of 5
Case 17-09556   Doc 32   Filed 12/02/20 Entered 12/02/20 11:44:53   Desc Main
                           Document     Page 3 of 5
Case 17-09556   Doc 32   Filed 12/02/20 Entered 12/02/20 11:44:53   Desc Main
                           Document     Page 4 of 5
Case 17-09556   Doc 32   Filed 12/02/20 Entered 12/02/20 11:44:53   Desc Main
                           Document     Page 5 of 5
